     Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 1 of 18 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              WHEELING DIVISION                                        ELECTRONICALLY
                                                                                           FILED
                                                                                          Jun 16 2020
AXIALL CORPORATION,                                                                  U.S. DISTRICT COURT
                                                                                     Northern District of WV
               Plaintiff,
                                                                               5:20-CV-117 (Bailey)
v.                                                           Civil Action No. ___________

INTERNATIONAL CHEMICAL WORKERS
UNION COUNCIL OF THE UNITED FOOD
AND COMMERCIAL WORKERS and
INTERNATIONAL CHEMICAL WORKERS
UNION COUNCIL OF THE UNITED FOOD AND
COMMERCIAL WORKERS,
LOCAL UNION NO. 45C,

               Defendants.

                                         COMPLAINT

        Plaintiff Axiall Corporation (“Axiall”), for its Complaint against Defendants International

Chemical Workers Union Council of the United Food and Commercial Workers and International

Chemical Workers Union Council of the United Food and Commercial Workers, Local No. 45C,

states as follows:

                      I.     SUMMARY OF THE CAUSE OF ACTION

        1.     On May 13, 2020, Arbitrator Charles S. Dunn ordered Axiall to reinstate with back

pay a convicted arsonist to its chemical plant containing dangerous and highly flammable

chemicals. Without having the benefit of examining the criminal file, Arbitrator Dunn disagreed

with the Honorable David W. Hummel, Jr., Judge of the Circuit Court of Marshall County, West

Virginia, as to the gravity of the arsonist’s offense and ordered him reinstated and paid back pay.

In doing so, Arbitrator Dunn substituted his own personal notion of right and wrong for a duly




11373003
  Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 2 of 18 PageID #: 2




elected Circuit Court Judge and exposed the employees of the chemical plant as well as the

residents of the neighboring communities to unnecessary safety risks.

       2.      Exceeding his powers, Arbitrator Dunn’s opinion shocks the conscience, is a

manifest disregard of the law, and is contrary to public policy, as explained in this Complaint.

Thus, Arbitrator Dunn’s opinion must be set aside and vacated.

                            II.     JURISDICTION AND VENUE

       3.      This action arises under section 301 of the Labor Management Relations Act

(“LMRA”) of 1947, as amended, 29 U.S.C. § 185. The Court has jurisdiction over this action

pursuant to that provision and 28 U.S.C. §§ 1331, 1337, 2201, and 2202.

       4.      This Court is the proper venue for this action pursuant to 28 U.S.C. § 1391(b) and

29 U.S.C. § 185.

                                        III.   PARTIES

       5.      Plaintiff Axiall is a corporation organized and existing under the laws of the State

of Delaware, with its principal office in the city of Houston, Texas. Axiall operates a chemical

manufacturing plant in Natrium, West Virginia (“the Natrium Plant”), which is located in Marshall

County, and is engaged in the business of manufacturing and selling chemicals, which are sold and

shipped through interstate commerce. The Natrium Plant employs approximately 400 people, and

there are also contractors and others who are often on the plant premises. Axiall is, therefore, an

“employer” within the meaning of 29 U.S.C. § 152(2) of the LMRA.

       6.      Defendants International Chemical Workers Union Council of the United Food and

Commercial Workers and International Chemical Workers Union Council of the United Food and

Commercial Workers, Local No. 45C (jointly referred to as “the Union”) are labor organizations

which represent for collective bargaining purposes the production and maintenance employees at



                                                2
11373003
  Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 3 of 18 PageID #: 3




the Natrium Plant. Therefore, Defendants are labor organizations which represent employees in

an industry affecting commerce within the meaning of 29 U.S.C. §§ 152(5), 185.

                    IV.     COLLECTIVE BARGAINING AGREEMENT

        7.      Axiall is a signatory to a collective bargaining agreement (“the CBA”) with the

Union. Articles VI (“Complaint and Grievance Procedure”) and VII (“Arbitration”) of the CBA

provide for the mandatory peaceful settlement of all disputes. If not resolved in earlier steps of

the grievance procedure, the dispute may culminate in arbitration, which is covered at Article VII.

In resolving disputes, the arbitrator’s authority is limited to the application and interpretation of

the terms of the CBA. Article VIII (“Disciplinary Action”) of the CBA gives Axiall the right to

discharge an employee for just cause.

                       V.      EVENTS LEADING TO ARBITRATION

        8.      The Natrium Plant sits on a salt bed, and Axiall extracts the salt from the ground to

make various chemical products, such as calcium hypochlorite, chlorine, caustic and hydrochloric

acid.

        9.      One of the departments at the Natrium Plant is the Calcium Hypochlorite (“Cal-

Hypo”) Department. The Cal-Hypo Department produces calcium hypochlorite, a chemical that

is mainly used for water treatment. The Natrium Plant produces up to 120 tons of Cal-Hypo per

day. Cal-Hypo is regulated as a Class 3 oxidizer. As an oxidizer, Cal-Hypo releases oxygen and

produces heat when it decomposes. Due to the oxygen and heat that is produced as Cal-Hypo

decomposes, Cal-Hypo can speed up the development of a fire and can make a fire worse and more

intense. In short, in the words of the arbitrator, Cal-Hypo is a “fire hazard” and “is highly

combustible.”




                                                  3
11373003
  Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 4 of 18 PageID #: 4




       10.     Michael McGovern was employed at the Natrium Plant as an “E-Man” in the Cal-

Hypo Department. The Cal-Hypo Department has four operating jobs, and one of those operating

jobs, the Dry Side Operator, has two employees who fill that job. Because the plant operates seven

days a week, 24 hours a day, and because the employees rotate through three different shifts

throughout the month, there is an extra shift that needs to be covered five days a week for each of

those employees. In his role as an E-Man, McGovern was the employee in the Cal-Hypo

Department who worked that extra shift for each of the operating positions. As a result, during his

five-day work week, McGovern would move throughout the entire Cal-Hypo Department by

working each operator position on a different day. Generally, McGovern operated independently

and by himself without direct oversight during most of his shift.

       11.     In addition to having access to Cal-Hypo, the employees in the operator positions

within the Cal-Hypo Department had access to other dangerous chemicals and gases in other

sections of the plant, such as chlorine, which if intentionally released by the employee could cause

significant harm to other employees, to the environment and to the community. In fact, Axiall is

currently defending a number of cases in West Virginia state courts as a result of a chlorine leak

that allegedly caused damages in nearby communities.

       12.     In 2012, there were two significant fires in the Cal-Hypo Department. One fire was

in the area where Cal-Hypo was packaged, and the other fire was in the warehouse where Cal-

Hypo is stored.

       13.     The packaging floor fire was an extraordinary fire. Indeed, the packaging area

ceiling was 20 to 25 feet high and the fire was seen coming out of the packaging area roof. Due

to the size of the fire, in addition to the Natrium Plant’s Emergency Crew that was dispatched to

the fire, outside fire fighting resources were dispatched to the plant; State Route 2 was closed; and



                                                 4
11373003
   Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 5 of 18 PageID #: 5




part of the plant was evacuated. Moreover, one employee suffered an inhalation injury as a result

of the fire.

        14.    The warehouse fire was even more significant than the packaging floor fire. With

the warehouse fire, outside fire fighting resources were again dispatched to the plant; State Route 2

was closed; State Route 7 in Ohio was closed; much of the plant was evacuated; and railroad and

Ohio River traffic were shut down. Moreover, three warehouses, the transport path and all of the

Cal-Hypo product in those warehouses were destroyed in the fire. Thankfully, due to quick action

at the plant, no one was injured by this fire.

        15.    On February 13, 2018, a fire was intentionally set at a bar owned by McGovern.

As a result of that intentionally set fire, McGovern was indicted by the Marshall County Grand

Jury on July 10, 2018 for the following four felonies: (1) Second Degree Arson; (2) Conspiracy to

Commit Second Degree Arson; (3) Fourth Degree Arson; and (4) Burning or Attempting to Burn

Insured Property. In January 2019, and via an Information, McGovern was also charged with a

fifth felony, “Attempted Insurance Fraud.”

        16.    On January 22, 2019, The Honorable David W. Hummel, Jr., Judge of the Circuit

Court of Marshall County, West Virginia, conducted a plea hearing regarding McGovern’s felony

charges. According to the transcript of the plea hearing, before Judge Hummel could accept

McGovern’s plea, Judge Hummel “had to be sure [that McGovern] was making his plea willingly,

knowingly, [and] voluntarily; that nobody had promised him anything outside the Plea Agreement

itself; that he had not been coerced or forced into making this plea; that he knew what it was that

he has pleading ‘Guilty’ to; and that he understood the possible consequences.”

        17.    During the plea hearing, Judge Hummel accepted and filed McGovern’s

Constitutional Rights Form, which was signed by McGovern and which set forth in detail that



                                                 5
11373003
  Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 6 of 18 PageID #: 6




McGovern understood that he was waiving various Constitutional rights and that he was

voluntarily entering a plea to the criminal charges. McGovern admitted, under oath, that he signed

this Constitutional Rights Form with the understanding that no promises had been made regarding

his sentence or disposition of the case.

         18.   With regard to the criminal charges that were pending against him, McGovern

further testified during the plea hearing that, while under the influence of drugs, he conspired to

burn down the bar and collect the insurance money; that when he left his bar that night, he expected

co-conspirator Codi Daugherty to burn it down for insurance money; that it was McGovern’s

decision to plead guilty; and that he was not influenced in any way by a threat, promise or reward

from anyone.

         19.   During the plea hearing, McGovern also testified as follows:

               I do not dispute what the Prosecutor said. I was in a bad place[.] I
               had an addiction problem. I conspired to burn down the building to
               collect the insurance money. I told Codi I didn’t care if the building
               would burn down. I had a mutual agreement with Codi. I expected
               him to burn it down and I was to collect the insurance money.

         20.   During the plea hearing, Judge Hummel found that there was a factual basis to

accept McGovern’s pleas. In open court, McGovern then pled “Guilty” to the following five

felonies: (1) Second Degree Arson; (2) Conspiracy to Commit Second Degree Arson; (3) Fourth

Degree Arson; (4) Burning or Attempting to Burn Insured Property; and (5) Attempted Insurance

Fraud.

         21.   On February 19, 2019, Judge Hummel conducted a sentencing hearing regarding

McGovern’s charges. During the sentencing hearing, Judge Hummel stated that [unlike the

arbitrator in this case] he had presided over the criminal case from the beginning; that he watched

three to four hours of interviews of McGovern by the Marshall County Sheriff’s Department; that



                                                 6
11373003
  Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 7 of 18 PageID #: 7




he listened to a police interview of Codi Daugherty; and that he had read everything that he had

been provided in the case.

       22.    During the sentencing hearing, Judge Hummel made the following statements

regarding McGovern’s conduct:

                      a.     That McGovern’s conduct was “abhorrent”;

                      b.     That to call McGovern's conduct “non-violent” was an insult to the
                             Court’s intelligence;

                      c.     That McGovern had pled guilty to arsons, which were violent
                             crimes;

                      d.     That McGovern lied for two-and-a-half-hours of his three-and-a-
                             half-hours interview with the police;

                      e.     That the Judge did not know why this case had gotten so much media
                             attention;

                      f.     That this case “was not a regular arson. This was going to be
                             something like on ‘Die Hard.’ The gas valves were all open”;

                      g.     That the bar’s surveillance videos depicted McGovern showing his
                             co-conspirator, Daugherty, where everything was; that Daugherty
                             was carrying out McGovern’s plan; and that it was going to be
                             “explosive”;

                      h.     That “none of this happens” but for McGovern;

                      i.     That this incident was not a spur-of-the-moment idea that was fueled
                             by drugs but had been planned;

                      j.     That McGovern was too much of a coward to carry out the act
                             himself and that he enlisted Daugherty to do his dirty work;

                      k.     That Daugherty was a victim as well, as McGovern’s
                             overbearingness lured Daugherty, who McGovern knew to be a drug
                             addict;

                      l.     That McGovern intended for the bar to be burned to the ground in
                             the morning or blown up;




                                               7
11373003
  Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 8 of 18 PageID #: 8




                      m.        That this incident was not just an arson but that the building was
                                intended to explode;

                      n.        That the gas was on in the building when the firefighters arrived;

                      o.        That, according to the 2017 FEMA report, eighty-seven firefighters
                                had been killed, including thirty-seven from rural fire departments;
                                that at least two dozen volunteer firefighters responded to the scene
                                at McGovern’s bar; that an unknown number of deputy sheriffs and
                                first responders responded to the scene; and that none of them knew
                                if they were returning home that day after responding to this fire;

                      p.        That McGovern put all of these individuals’ lives in jeopardy and
                                that such conduct was violent; and

                      q.        That, just prior to the sentencing hearing, McGovern was subjected
                                to a drug test and “Subutex not currently prescribed” was found in
                                McGovern’s system.

       23.    Judge Hummel concluded the sentencing hearing by stating that he was sending

McGovern to prison, that the Judge was maxing out all of the sentences and that he would run the

sentences concurrently.

       24.    Contrary to one of the Arbitrator’s findings, Axiall first became aware of

McGovern’s criminal convictions after learning about the February 19, 2019 sentencing hearing.

Upon learning of McGovern’s criminal sentence, Axiall placed McGovern on paid suspension,

pending Axiall’s investigation. McGovern was advised not to be at the Natrium Plant or on its

property while on suspension.

       25.    Contrary to the Arbitrator’s findings, the records show that Axiall did conduct an

investigation by reviewing the criminal charges and the sentencing hearing transcript and by

attempting to interview McGovern. Despite having a Union representative present, McGovern

refused to be interviewed without the Local Union President in attendance, and the Union never

requested a second interview so that Axiall could take McGovern’s statements into account.




                                                  8
11373003
  Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 9 of 18 PageID #: 9




       26.     After conducting an investigation and after consulting with the corporate HR and

Legal Departments, Axiall made the decision to discharge McGovern. Axiall determined that

McGovern’s conduct violated the Rules Covering the Operation of the Plant (“Rules”), which gave

Axiall the right to discharge McGovern for his improper conduct. Pursuant to these Rules, the

Natrium Plant’s Disciplinary Committee has the right to review any improper conduct that is not

specifically identified in the Rules and determine what classification to assign the conduct, i.e., a

minor offense, a major offense or an intolerable offense. The Disciplinary Committee found that

McGovern’s conduct rose to the level of an intolerable offense, which is a level that permits

discharge on the first offense.

       27.     On March 8, 2019, Axiall advised McGovern of its discharge decision. Axiall

based its discharge decision on the following reasons, each of which represented a separate and

independent reason that constituted just cause for discharge:

               a.      Axiall discharged McGovern because he was an admitted and convicted

arsonist. Due to the intentional and criminal acts that McGovern had admitted to committing,

Axiall found that McGovern was unqualified and unfit to work in its chemical plant containing

highly combustible and flammable materials. There were a litany of things that McGovern could

do if he had a bad day, or was in a “bad place” again, and wanted to cause harm. Axiall determined

that McGovern’s conduct created serious safety concerns and liability issues, and, as a result,

Axiall could not continue to employ a known and admitted arsonist in a chemical plant, where

flammable and dangerous chemicals to which he had easy access while working alone, were

present. Moreover, in the sentencing hearing transcript, Judge Hummel made many statements

that Axiall found to be disturbing and relevant to its decision. For instance, Judge Hummel found

that McGovern’s conduct was abhorrent and repugnant and found that McGovern had committed



                                                 9
11373003
 Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 10 of 18 PageID #: 10




a violent crime. Additionally, Judge Hummel found that McGovern had left the natural gas on so

that the bar could burn to the ground or blow up. Judge Hummel did not view this incident as a

“regular arson.” Rather, since the gas valves were left open, Judge Hummel found that McGovern

planned for this arson to be an explosive situation, which put the lives of two dozen volunteer

firefighters and an unknown number of deputy sheriffs and first responders in danger.

               b.      Axiall also discharged McGovern because Axiall has the right to protect its

business relationships and reputation. McGovern was an admitted and convicted arsonist, whose

case, as Judge Hummel noted, had received a lot of media attention. There were several media

articles about the sentencing, which is how Axiall became aware of his crimes, and the case was

also discussed on the local television stations. Axiall had the right to protect its business

reputation, which could likely be harmed by continuing to employ an admitted arsonist who

exposed innocent lives in the community to serious injury or death.

               c.      A third reason Axiall discharged McGovern was his dishonesty. In pleading

guilty to attempting to defraud an insurance company, McGovern publicly displayed a criminal

act of dishonesty. Moreover, Judge Hummel observed that, during McGovern’s three-and-a-half-

hour interview with the police, McGovern lied for two-and-a-half-hours. Again, the Natrium Plant

is a chemical plant containing dangerous and combustible materials. For safety and other reasons,

Axiall relies upon its employees to be honest, as the employees must honestly report issues in the

chemical plant as they arise during their shift and must honestly report information from their

rounds that are taken during their shifts.

               d.      Finally, Axiall discharged McGovern because of his absenteeism during his

incarceration. Because McGovern had been sentenced to prison for his five felony convictions for

a significant amount of time, and because Judge Hummel ruled, as reflected in the sentencing



                                               10
11373003
 Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 11 of 18 PageID #: 11




hearing transcript, that McGovern was going to prison, Axiall knew that McGovern would be

absent from work for months, at a minimum. McGovern’s inability to attend work for months

violated Axiall’s absenteeism rules and violated the CBA.

        28.   McGovern was incarcerated from March 19, 2019 until on or about August 13,

2019.

                        VI.     GRIEVANCE AND ARBITRATION

        29.   The Union filed a grievance over Axiall’s decision to discharge McGovern from

his employment. The grievance proceeded through the CBA’s grievance and arbitration process.

Arbitrator Dunn was assigned to hear and resolve the disputed matter, and on February 5, 2020,

an arbitration hearing was conducted in Wheeling, West Virginia.

        30.   Arbitrator Dunn rendered an opinion and award on May 13, 2020, ordering Axiall

to reinstate McGovern into his position, and provide him back pay.

                                VII.    IMPROPER AWARD

        31.   First, Arbitrator Dunn acted outside the scope of his contractually delegated

authority, violated his duty to accept Judge Hummel’s findings and conclusions that had been

made within Constitutional guidelines, and violated public policy by substituting his judgment on

the gravity of McGovern’s offenses for the judgment of both the Judge and Axiall. Arbitrator

Dunn began by observing that the “Judge colorfully describe[ed] the heinous nature in which he

viewed the Grievant’s conduct.”        Arbitrator Dunn then criticized and demonstrated his

disagreement with the Judge’s handling of the plea and sentencing hearings and with the Judge’s

sentencing decision using, among others, the following words:




                                               11
11373003
 Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 12 of 18 PageID #: 12




               (a)      “The sentencing transcript and the entire handling of the Grievant’s case

[by Judge Hummel] was extraordinary and not a credible portrayal of the nature of the threat the

Grievant’s conduct poses to his employer.”

               (b)      “[T]he Judge berated the grievant and his behavior in uncommonly harsh

terms…”

               (c)      “The judge characterized the setting of the fire to [sic] a premeditated

attempt to cause an explosion by leaving a gas valve open. He found that that could have created

a conflagration like something out of the movie Die Hard [sic]. What seems more fitting of the

facts, however, is that he Grievant’s intoxicated co-defendant didn’t think to turn off the gas to the

kitchen stove before starting a fire on a couch in an apartment away from the kitchen.”

               (d)      “The Judge wailed at the possibility that lighting such a conflagration could

have killed emergency responders who would leave families to mourn their losses.”

               (e)      “I do not here find that the Grievant’s conduct was not reprehensible and

very dangerous. But the Judge’s characterization of it exaggerates the facts beyond usefulness to

evaluating the case.”

               (f)      “Undue reliance on [the Judge’s] bombast seems to have caused the

Company to abandon its obligation to make an independent review of the Grievant’s conduct and

the effect that that had on his employability at the plant.”

               (g)      “Of great importance to the Judge was the fact that the Grievant’s co-

defendant had been sentenced to prison and he believed that, as the chief instigator of the crime,

the Grievant ought to serve at least as much time as the man he took advantage of and used as a

villainous tool. The Judge deemed it unworthy of consideration, however, that the co-defendant




                                                 12
11373003
 Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 13 of 18 PageID #: 13




was in prison only because, unlike the Grievant, he was unwilling to accept treatment for his drug

addiction in exchange for leniency.”

               (h)       “Even after the Judge made known his personal interest in giving the

Grievant the maximum penalty, and even after the Judge rejected a plea bargain for a lessor [sic]

punishment, and even after the Judge took gratuitous sideswipes at the Grievant’s counsel for

zealously, and with reason, arguing on behalf of his client, the Assistant Prosecutor stood and

repeated to the Judge the interest of the state: simply to get a felony on the record, to get

cooperation in the case and information regarding drug use in the area, to get the Grievant into

treatment for his drug addiction and to put him in a position to work while under sentence.”

(emphasis in original)

               (i)       “Only the Judge in his discretion wanted more than a pound of flesh from

the Grievant in punishment for his crime, but even the Judge agreed to delay the onset of his

sentence so that the Grievant could continue to work at the plant.” (emphasis in original) [Of

course, no one had consulted with Axiall to determine whether continuing to work at the plant was

an option. More importantly, McGovern’s lawyer had mistakenly explained to the Judge that

McGovern would be vested in his retirement benefits in about a month from the date of the hearing.

That was not true, but the record reveals that the Judge relied upon those representations in

delaying the sentencing].

               (j)       “It is not unusual for multiple charges to result from single criminal acts. It

is common for the Prosecution and the Defense to then sift through those charges, evaluate the

seriousness of the underlying offense and come to an agreement regarding the proper disposition.

It remains for the Judge to approve or disapprove of that decision. But the State’s opinion in the

matter is recognized in the criminal justice system as being worthy of weight and due



                                                   13
11373003
 Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 14 of 18 PageID #: 14




consideration. Consideration of that opinion nor the underlying facts on which it was based seems

not to have been afforded the Grievant [by the Judge] in this case.” (emphasis added).

                            VIII. PUBLIC POLICY VIOLATIONS

       32.     Arbitrator Dunn correctly noted that he was “not [to] simply substitute his judgment

for that of the Company with regard to the discipline imposed if he finds that improper conduct

was committed.” Yet, that is precisely what he did. First, Arbitrator Dunn admitted – as he had

to – that McGovern was convicted of five felonies, four of which involved arson offenses. He also

admitted that the Natrium Plant, and the Cal-Hypo area in particular where McGovern worked,

contained dangerous and highly flammable chemicals and gases.             He further admitted that

McGovern essentially worked alone and had easy access to these and other chemicals and gases.

Then, he proceeded to reverse direction and bash Judge Hummel’s findings as well as Axiall’s

reasonable reliance on them.

       33.     Arbitrator Dunn wrote: “It seems that the Company was unduly influenced by the

Judge’s findings. . . in making its decision to discharge the Grievant and gave little consideration

to the underlying facts.” Of course, Judge Hummel’s findings and conclusions were based upon

his detailed review of the underlying facts as set forth in the record before him, a record to which

Arbitrator Dunn did not have access.

       34.     Arbitrator Dunn’s opinion and award must be vacated because it violates clearly

established public policy. First, without having reviewed the criminal records, he substituted his

judgment for the judgment of the Circuit Court Judge on the seriousness of the offenses and on

Judge Hummel’s sentencing decisions. Arbitrator Dunn’s disagreement with Judge Hummel is

clearly outside the scope of his contractually delegated role as an arbitrator and cannot be permitted




                                                 14
11373003
 Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 15 of 18 PageID #: 15




to stand in this case. The arbitrator’s words, quoted above, demonstrate that he substituted his

own notion of right and wrong for the considered judgment of the Circuit Court.

       35.     Second, in the context of occupational safety, both federal and West Virginia law

recognize the importance of employees having a reasonably safe environment in which to work.

West Virginia Code Section 21-3-1 provides that “[e]very employer shall furnish employment

which shall be reasonably safe for the employees therein engaged and shall furnish and use safety

devices and safeguards, and shall adopt and use methods and processes reasonably adequate to

render employment and the place of employment safe, and shall do every other thing reasonably

necessary to protect the life, health, safety, and welfare of such employees[.]”

       36.     Similarly, pursuant to the Occupational Safety and Health Act (“OSHA”), 29

U.S.C. §§ 651 et seq., “Congress declares it to be its purpose and policy . . . to assure so far as

possible every working man and woman in the Nation safe and healthful working conditions and

to preserve our human resources . . . by encouraging employers and employees in their efforts to

reduce the number of occupational safety and health hazards at their places of employment[.]” 29

U.S.C. § 651(b)(1). OSHA further provides that “[e]ach employer . . . shall furnish to each of his

employees employment and a place of employment which are free from recognized hazards that

are causing or are likely to cause death or serious physical harm to his employees[.]” 29 U.S.C. §

654(a)(1). This obligation, referred to as the General Duty Clause, encompasses foreseeable acts

of workplace misconduct and violence. A recognized factor in foreseeability is prior related

criminal misconduct.

       37.     In reaching his decision, Arbitrator Dunn has ordered the reinstatement of an

admitted and convicted arsonist back into a chemical plant that even Arbitrator Dunn recognizes

has numerous dangerous and flammable chemicals and hazardous materials. Such a decision



                                                15
11373003
 Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 16 of 18 PageID #: 16




creates a potentially dangerous and unsafe situation for the surrounding community, other

employees, contractors and visitors at the Natrium Plant as well as the environment. Indeed, four

employees, two of whom had experienced the two previous Cal-Hypo fires described herein,

testified that they did not feel comfortable with McGovern being reinstated due to the safety risk

he presented. If he is reinstated to employment at the Natrium Plant, McGovern will have

unfettered access to these flammable chemicals and hazardous materials which, if used improperly,

could cause extraordinary harm to his co-workers, contractors, visitors and the residents of the

Ohio Valley region.

       38.     As noted above, the Cal-Hypo Department, the department where McGovern was

ordered by the arbitrator to return to work, manufactures Cal-Hypo, which is a Class 3 oxidizer

that can be used to speed up the development of a fire and can make a fire worse and more intense.

In fact, using Cal-Hypo to cause a fire can easily be achieved by simply causing any organic

material, such as oil, hydraulic fluid or even a can of soda, to come into contact with Cal-Hypo.

       39.     During the arbitration hearing and in the post-arbitration briefing, a meaningful

nexus was established between McGovern’s off-duty criminal conduct and his employment at this

chemical plant. That nexus was based on the Natrium Plant’s need to provide a safe environment

by discharging an admitted and convicted arsonist who had been sent to prison for his criminal

conduct. In his opinion and award, Arbitrator Dunn found that Axiall “well proved that the plant

is a dangerous work environment, and that fire is a hazard that must be constantly guarded against,

and any employee with a desire to start a fire could easily do great damage to the plant, its

employees and the community at large.” Despite this, Arbitrator Dunn refused to find that a

meaningful nexus existed. In refusing to find that a meaningful nexus existed under these

circumstances, Arbitrator Dunn violated public policy by infringing on the Natrium Plant’s ability



                                                16
11373003
 Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 17 of 18 PageID #: 17




to provide a reasonably safe environment and to protect employees, contractors, visitors and the

neighboring communities from the potential of great harm.

       40.     In an effort to justify his decision, Arbitrator Dunn ignored Judge Hummel’s

findings and substituted his own personal notions of right and wrong by characterizing Judge

Hummel’s statements as “exaggerations” and “bombast[ic]”. Arbitrator Dunn even excused

McGovern’s lying to the police authorities for 2 ½ hours because McGovern was “intoxicated and

trying to extricate himself from that situation [arson].” Moreover, instead of determining whether

Axiall had just cause to discharge McGovern based on the information and evidence that Axiall

had and relied upon at the time the discharge decision was made, Arbitrator Dunn chose to

substitute his own personal judgment for the judgment of an elected judicial officer, whose very

job was to evaluate the criminal conduct of individuals who appeared before him.

       41.     Arbitrator Dunn’s opinion and award must also be vacated because it reflects

merely the arbitrator’s own personal notions of right and wrong and reflects the arbitrator’s own

personal notions of criminal and industrial justice. As a result, the opinion and award fails to draw

its essence from the CBA.

       42.     Based on conduct that resulted in McGovern’s conviction and incarceration for

arson and other arson related felonies, McGovern has shown that he can engage in dangerous

criminal conduct, and that he is just one momentary bad decision away from engaging in other

criminal conduct in the future. Moreover, McGovern has had a history of admitted drug abuse.

At the sentencing hearing, he even tested positive for a prescription drug that he was not then

prescribed to take. The risks of returning McGovern to his employment at a chemical plant are

too great and justify the plant’s decision to discharge McGovern. Arbitrator Dunn’s failure to find

that Axiall had just cause to discharge McGovern, based at least in part on his improper



                                                 17
11373003
 Case 5:20-cv-00117-JPB Document 1 Filed 06/16/20 Page 18 of 18 PageID #: 18




disagreement with Judge Hummel’s findings on the gravity of McGovern’s offenses, is in direct

contravention of the public policy of providing employees with reasonably safe work

environments.

       43.       For the foregoing reasons, Arbitrator Dunn exceeded the powers contractually

delegated to him, and his opinion constitutes a manifest disregard of the law, is against public

policy, and is unenforceable. Therefore, Arbitrator Dunn’s opinion and award should be vacated

and set aside.

                 WHEREFORE, Axiall Corporation respectfully requests that the Court:

                 1.    Vacate Arbitrator Dunn’s May 13, 2020 opinion and award; and

                 2.    Order such other and further relief as the Court deems proper and necessary

under the circumstances.



                                             /s/ C. David Morrison
                                             C. David Morrison (WV ID #2643)
                                             Jeffrey M. Cropp      (WV ID #8030)
STEPTOE & JOHNSON PLLC                       400 White Oaks Boulevard
     OF COUNSEL                              Bridgeport, WV 26330
                                             (304) 933-8000

                                             Counsel for Axiall Corporation




                                                18
11373003
